Citation Nr: 0505048	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-30 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's disability compensation benefits.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the wife of the veteran who had active 
service from May 1980 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a special apportionment decision in 
September 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  


FINDING OF FACT

Hardship on the part of the appellant has been demonstrated, 
but the veteran is providing for the appellant and his 
children.  


CONCLUSION OF LAW

An apportionment of the veteran's disability compensation for 
the benefit of the appellant is not warranted.  38 U.S.C.A. 
§ 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the appellant may be awarded an apportionment of the 
veteran's disability compensation benefits, need must be 
shown.  In her March 2003 apportionment claim the appellant 
indicated that three of her and the veteran's children 
resided with her.  She reported that her monthly income was 
$361 from supplemental security income.  She reported monthly 
expenses of $482 for rent, $130 for utilities, $350 for 
clothes, $325 for food, $120 for telephone, and $500 for 
medical bills.  She also reported school supplies of $200 or 
more.  

In a September 2003 statement, responding to a request from 
VA to show proof of $500 per month medical expense, the 
appellant reported that she indicated $500 because of doctor 
and medication bills.  She submitted a computer printout of 
medication bills, reflecting costs of medication for the 
period from July 2 to September 3 totaling $63.  She did not 
submit any proof with respect to any other medical expenses.  
Consequently, the Board will not include the unverified 
medical expenses reported by the appellant.  Even so, with 
consideration of the other expenses reported by the 
appellant, and her reported income, it appears that need is 
demonstrated, and the appellant has shown financial hardship.  
38 C.F.R. § 3.451.

Even though need is shown, an apportionment may not be 
authorized where a veteran is providing for his dependents.  
38 C.F.R. § 3.450(a)(1)(ii)(c).  

In May 2003 the veteran submitted a copy of a order for 
temporary relief, filed in a Washington County, Mississippi 
Court, dated in June 2002.  This order for temporary relief 
reflects that 22 percent of the veteran's adjusted gross 
income, totaling $538.89 was awarded to the appellant.  

In October 2003 the veteran submitted evidence regarding 
payment of his support payments, indicating that the veteran 
had been making payments on the court-ordered support, with 
an arrearage of $622.24, effective September 17, 2003.  

In October 2004 the veteran submitted additional evidence 
indicating that child support in the amount of $251.03 was 
being withheld from his pay, apparently every two weeks.  

The amount apportioned should generally be consistent with 
the total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.  The record reflects that effective 
July 1, 2003, the veteran's award of disability compensation 
benefits was in the monthly amount of $804.   

With consideration that the record reflects that the veteran 
was providing support to his wife and children at a monthly 
rate in excess of $500, and that this amount exceeds 
50 percent of his disability compensation benefit award, the 
Board concludes that a preponderance of the evidence supports 
a finding that the veteran is providing for his dependents.  
Accordingly, no apportionment to the appellant may be made 
since the veteran is providing for his dependents.  38 C.F.R. 
§ 3.450.  

Veterans Claims Assistance Act

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendment to the law governing certain VA claims, to include 
redefining VA's duty to assist and notification obligations.  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
53).  


ORDER

An apportionment of the veteran's disability compensation 
benefits is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


